718 N.W.2d 336 (2006)
476 Mich. 858
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
James Alan GREER, Defendant-Appellant.
Docket No. 130890, COA No. 257269.
Supreme Court of Michigan.
July 31, 2006.
On order of the Court, the application for leave to appeal the February 21, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. The motion to remand for an evidentiary hearing is DENIED.